The opinion of the Court was delivered by
Heydenfeldt, Justice.
The sixth chapter of the Practice Act, providing for actions against steamers, vessels, and boats, confers upon the District Courts admiralty jurisdiction pro tanto, and the proceedings in such actions must be governed by the principles and forms of admiralty Courts, except where otherwise controlled or directed by the act.
The rule in regard to actions in rem, in both admiralty and common law Courts, gives exclusive jurisdiction in a given case to that tribunal which has acquired it by a judicial seizure of the thing; and such seizure has always been held essential to a proceeding in rem. Our statute, however, alters that rule. It makes the service of process upon a person standing in a particular relation to the thing equivalent to its seizure, for the purpose of conferring jurisdiction; and it necessarily follows, that jurisdiction in rem may exist in several Courts at the same time and over the same subject. If this position appears an anomaly, it is one created by the omnipotent power of legislation.
There need however be no conflict of jurisdiction. The Court whose mesne or final process has made first actual seizure of the thing, must have exclusive power over its disposal, and the distribution of the fund arising therefrom. The judgments of other Courts, where properly authenticated, and filed in the Court having custody of the fund, must be regarded as complete adju*310dication of the subject-matter of litigation which they disclose, and entitled to distribution according to their respective merits. This construction is totally independent of the provisions of sect. 329 of the act. That is intended to provide a summary mode of determining claims of a particular class, which have not been adjudicated by a competent tribunal.
Let the judgment be reversed; and cause remanded.